Citation Nr: 1818871	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating in excess of 10 percent, for degenerative osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1961 to July 1964.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board finds a remand is necessary in order to properly adjudicate the Veteran's claim.

Subsequent to the VA examinations conducted herein, the Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, the final sentence of 38 C.F.R. § 4.59 (2017) provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and non-weight-bearing conditions.  

Neither the April 2013, nor the July 2014 VA Knee examinations address the aforementioned Correia testing criteria, and as a result the AOJ will be requested to arrange for a VA examination of the right knee that includes the range of motion findings required by Correia.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding, pertinent VA treatment records from June 2012 to the present.

2.  Arrange for a VA examination to determine the nature, severity, and extent of the current pathology associated with the service connected degenerative osteoarthritis of the right knee.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the Veteran's degenerative osteoarthritis of the right knee.

3.  After completion of the above, the AOJ should re-adjudicate the claim for increased rating for degenerative osteoarthritis of the right knee.  If the benefit sought on appeal remains denied, the AOJ shall issue a SSOC.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




